     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

ALFRED LYNCH AND,         §                   Civil Action No.:     6-21-cv-00795
SANDRA LYNCH,             §
                          §                   PLAINTIFFS’ ORIGINAL
     Plaintiffs,          §                   COMPLAINT
                          §
v.                        §                   DEMAND FOR JURY TRIAL
                          §
                          §
STARBUCKS CORPORATION AND §
PACTIV PACKAGING, INC.    §
                          §
     Defendants.          §


                      PLAINTIFFS’ ORIGINAL COMPLAINT

      1.     Plaintiffs ALFRED LYNCH and SANDRA LYNCH (“Plaintiffs”)

complain of STARBUCKS CORPORATION and PACTIV PACKAGING, INC.

(collectively “Defendants”) and respectfully show the following:

                                         I.
                                      PARTIES

      2.     Plaintiffs ALFRED LYNCH and SANDRA LYNCH are residents and

citizens of McLennan County, Texas.

      3.     Defendant STARBUCKS CORPORATION (“STARBUCKS”) is a

Washington Corporation which upon information and belief is domiciled and doing

business from its headquarters in Seattle, Washington, and authorized to do business

in Texas.




PLAINTIFFS ORIGINAL COMPLAINT                                      PAGE 1 OF 16
     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 2 of 16




      4.     Defendant PACTIV PACKAGING, INC. (“PACTIV”) is a Delaware

Corporation which upon information and belief is domiciled and doing business from

its headquarters in Lake Forest, Illinois.

                                      II.
                           JURISDICTION AND VENUE

      5. The District Court has original jurisdiction of this civil action pursuant to

28 U.S.C. section 1332(a). The amount in controversy exceeds Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs. Plaintiffs ALFRED

LYNCH and SANDRA LYNCH are citizens of McLennan County, Texas. Defendant

STARBUCKS is a corporation domiciled the State of Washington and is authorized

and doing business through the State of Texas. Defendant PACTIV is a corporation

incorporated under the laws of Delaware and is authorized and doing business

through the State of Texas.

      6. Venue is proper before this Court under 28 U.S.C. section 1391(b)(2) because

the events giving rise to this claim occurred in Bexar County, Texas and the Plaintiffs

reside in McLennan County Texas.

                                       III.
                              FACTUAL ALLEGATIONS

      7. On or about September 8, 2019, Plaintiffs visited the STARBUCKS retail

store on East Houston Street in San Antonio, Texas.

      8. Plaintiff SANDRA LYNCH walked into the Starbucks store to obtain

beverages while Plaintiff ALFRED LYNCH waited in the vehicle.               Starbucks

furnished to Plaintiff SANDRA LYNCH a Venti Mint Tea.


PLAINTIFFS ORIGINAL COMPLAINT                                     PAGE 2 OF 16
      Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 3 of 16




      9. Plaintiff SANDRA LYNCH returned to the vehicle, entered the passenger

side door, and handed the Venti Mint Tea to Plaintiff ALFRED LYNCH. Starbucks’

employees inserted a green “splash stick” into the lid of the Venti Mint Tea, which

snaps into the sipping hole of the Pactiv/Starbucks beverage lid.

      10. Plaintiff ALFRED LYNCH held the Venti Mint Tea with his right hand

while he drove his vehicle into a traffic lane of stopped vehicles. He transferred the

cup to his left hand to remove the green splash stick in order to sip his tea.

      11. However, when Mr. LYNCH pulled on the green splash stick, the entire lid

came-off the Venti cup, whereupon scalding tea fell to Mr. LYNCH’s upper thigh and

genitals. Mr. Lynch was trapped in the vehicle, in traffic, while attempting to pull

the burning hot fabric up off of his legs to alleviate the pain.

      12. Plaintiff ALFRED LYNCH was taken to the nearest emergency burn unit

via medical transport and received a dose of morphine for pain.

      13. Plaintiff ALFRED LYNCH subsequently treated at a medical hospital for

two days due to the 2nd degree burns sustained in the incident.

      14. Upon information and belief, STARBUCKS contracted with hot beverage

system manufacturers to design, test and provide specifications for hot beverage

cups, lids, sleeves and other related service products, including splash sticks,

which were to be used by STARBUCKS associates and consumers without

inspection for defects. STARBUCKS issued production specifications to vendors

who produced hot beverage cups, lids, sleeves and other related service products,

including splash sticks. Upon information and belief, STARBUCKS issued those


PLAINTIFFS ORIGINAL COMPLAINT                                       PAGE 3 OF 16
      Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 4 of 16




specifications to Defendant PACTIV, which manufactured the lid that failed on the

Venti Mint Tea and resulted in the burn to Plaintiff ALFRED LYNCH.

      15. Upon information and belief, the STARBUCKS’ hot beverage system was

originally designed and specified to be made of materials resistant to heat-

degradation, configured to create a uniform seal with the specifically configured lip

of the hot beverage cup, and in a manner specified to minimize cup deflection during

handling which would otherwise unseat the lid from its sealed state. The

STARBUCKS lid design was an outer seal as opposed to an inner seal technology. An

“outer seal” lid seals to the cup lip primarily on the outside edge of the cup lid, and is

vulnerable to lid displacement due to deflection of the cup during foreseeable

handling. An “inner seal” lid seals to the cup lip either primarily on the inside edge

of the cup lip, or seals with both the inside and outside edge of the cup lip, eliminating

the risk of lid displacement during foreseeable handling.

      16. Upon information and belief, STARBUCKS hot coffee drinks are served to

consumers at approximately 130 degrees F. for children and 150 degrees F. for adults.

Upon information and belief, water used for tea drinks exits the heating urn at 195-

205 degrees F., which in the instance of a Venti Mint Tea, is released from the

urn over one or more tea bags resting in the cup bottom. The two tea bag strings are

often wound and then draped over the cup lip. The cup is often sleeved or double-

cupped prior to filling. The cup is then lidded and served as soon as possible at

temperatures ranging from 190-205degrees F. The strings of the tea bags immersed

in STARBUCKS hot tea drinks wick hot tea out of the lid and outside the cup.


PLAINTIFFS ORIGINAL COMPLAINT                                        PAGE 4 OF 16
      Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 5 of 16




STARBUCKS uses the same cups and lids for serving hot tea drinks and hot coffee

drinks.

                                       IV.
                                CAUSES OF ACTION
                                  NEGLIGENCE
                               (Against All Defendants)
      17. Plaintiffs incorporate by this reference all preceding paragraphs as if fully

set forth herein.

      18. Defendants, including each unknown and as yet unidentified tortfeasor

(hereinafter collectively referred to as “Defendants”) owed a duty to Plaintiffs to test,

design, re-design, manufacture, inspect, recall, store, break-bulk, distribute and

deploy the hot beverage container system components (i.e. lids, cups, tea bags,

sleeves, green splash sticks) for the Venti Mint Tea beverage in a manner that was

safe for preparation at temperatures exceeding 180 degrees F., and which was

likewise safe for the use and/or foreseeable misuse by STARBUCKS customers.

      19. Study, Training and Execution: Due to the scalding temperatures of the

dual tea-bag beverages, Defendants each owed a heightened duty to customers to

study the use of fixtures and storage equipment to minimize handling damage, to

train their employees properly in the shipping, unpacking, stacking and loading of

restaurant receptacles, and to train Starbucks employees in affixing beverage lids

which would allow customers to safely consume the beverages from defect-free

container systems.




PLAINTIFFS ORIGINAL COMPLAINT                                       PAGE 5 OF 16
      Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 6 of 16




      20. Defendants breached their respective duties of reasonable care to the

Plaintiffs by failing to discharge the duties set forth above. Defendants knew or

should have known that the breach of the duties, and failure to address the risk of

harm, was unreasonable and constituted negligence.

      21. Defendants’ breach of their respective duties was a substantial factor in

causing the Plaintiffs to suffer personal injury and property damage, to incur medical

expenses and to suffer general damages in an amount according to proof in excess of

$75,000.

      22. Upon information and belief, Defendants had knowledge of no less than

Eighty (80) lid-off incidents per day involving customers; Defendants had knowledge

of additional complaints and burn incidents from employees, managers and

associates concerning defective cups and lids; Defendants had knowledge of the

defective lids and lid and splash stick fit issues involving tea beverages with sufficient

notice to create an alternative safe design, reduce defective lid production and/or to

deploy procedural practice change prior to the present incident.

      23. With the knowledge of prior incidents occurring daily with the hot teas,

Defendants STARBUCKS and PACTIV acted or failed to act by failing to research,

analyze, adopt, and deploy a reasonably safe alternative solution. Defendants’ acts or

failures to act were an extreme departure from the ordinary standard of conduct such

that their conduct arose to the level of gross negligence.




PLAINTIFFS ORIGINAL COMPLAINT                                        PAGE 6 OF 16
      Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 7 of 16




                          STRICT PRODUCT LIABILITY
                    (Manufacturing Defect- Against PACTIV and
                                Manufacturing Defendants)
      24. Plaintiffs incorporate by this reference all preceding paragraphs as if fully

set forth herein.

      25. Defendant PACTIV and Manufacturing Defendants are strictly liable to

Plaintiffs pursuant to Section 402B, Restatement (Second) of Torts, as adopted by the

Supreme Court of Texas. Crocker v. Winthrop Lab. Div. of Sterling Drug, Inc., 514

S.W.2d 429, 431 (Tex. 1974). Defendants are liable because:

   a. Pursuant to standards designs and specifications, the Manufacturing

      Defendants manufactured hot beverage cups, lids, splash sticks and sleeves as

      components to a hot beverage container system to be used by STARBUCKS in

      delivering its beverages to Plaintiffs and consumers, whom were all expected

      to use or foreseeably misuse the hot beverage container system without

      inspection for defects;

   b. Upon information and belief, the hot beverage container system components

      contained manufacturing defects when they left the possession of the

      Manufacturing Defendants in that: i) the lid was manufactured out of tolerance

      or standard in such a manner to prevent the lid recess from forming and

      sealing to the lip of the cup in the fashion intended by the manufacturer; and

      ii) the lid and the cup were manufactured of materials that deformed under

      the increased heat of STARBUCKS’ dual tea beverage before it could be safely

      transferred to the Plaintiffs, and in such a manner that the tea bag strings

PLAINTIFFS ORIGINAL COMPLAINT                                     PAGE 7 OF 16
     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 8 of 16




      would prevent the lip/cup seal from occurring; the heat-deformed lid adhered

      to the green splash stick in a manner which prevented removal of the splash

      stick from the defective lid without inadvertently removing the lid.

   c. Plaintiffs were harmed while using or foreseeably misusing the defective

      beverage container.

   d. The defect in the beverage container system was a substantial factor in causing

      Plaintiffs’ harm.

   e. Upon information and belief, Defendants had knowledge of no less than Eighty

      (80) lid-off incidents per day involving customers; Defendants had knowledge

      of additional complaints and burn incidents from employees, managers and

      associates concerning defective cups and lids; Defendants had knowledge of the

      defective lids and lid/green splash stick fit and deformation issues involving

      tea beverages with sufficient notice to create an alternative safe design, reduce

      defective lid production and/or to deploy procedural practice change prior to

      the present incident.

   f. Defendant PACTIV and Manufacturing Defendants knew or had reason to

      know that alternative production processes and materials existed prior to the

      incident which yielded no defective lids.

      26. Accordingly, the conduct of Defendants STARBUCKS and PACTIV in

failing to research, analyze and deploy a reasonably safe alternative solution

constituted despicable conduct carried on by the Defendants in conscious disregard

of the rights and safety of the Plaintiffs, justifying an award of exemplary damages.


PLAINTIFFS ORIGINAL COMPLAINT                                     PAGE 8 OF 16
      Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 9 of 16




                          STRICT PRODUCTS LIABILITY
                       (Design Defect Against All Defendants)
      27. Plaintiffs incorporate by this reference all preceding paragraphs as if fully

set forth herein.

      28. Pursuant to Section 82.005(a) & (b) of the Texas Civil Practice and

Remedies Code, Plaintiffs bring this design defect cause of action because there was

a safer alternative design and because the defect was a producing cause of the

personal injury, property damage, or death for which the claimant seeks recovery.

Further, Defendants’ use of the safer alternative design was technically and

economically feasible; was commercially available as it was developed and tested with

STARBUCKS and PACTIV in an advisory capacity from 2011 through 2015 and

would have prevented or reduced the risk of injury to Plaintiffs without impairing the

utility of the hot beverage system.

      29. The Defendants manufactured, sold or distributed hot beverage cups, lids

and green splash sticks, and sleeves as components to a hot beverage container

system to be used by STARBUCKS in delivering its beverages to Plaintiffs and

consumers, whom were all expected to use or foreseeably misuse the hot beverage

container system without inspection for defects.

      30. The Defendants used the same hot beverage container system to deliver the

finished product – a container system filled with a hot beverage where a lid recess fit

to the cup lip in a manner that effectively sealed the hot liquid in the container.

Consumers, and Plaintiffs herein, expected the lids to remain in place while



PLAINTIFFS ORIGINAL COMPLAINT                                     PAGE 9 OF 16
     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 10 of 16




consuming the hot beverages, and expected the lids to be removable and subject to

re-seating if they wanted to add cream or other liquids to the beverage. STARBUCKS

expected that Consumers, and Plaintiffs herein, would rely on the seal in the

reasonable handling and drinking of hot STARBUCKS beverages. Further, Plaintiffs

and consumers were expected by all Defendants to place upward force on the defective

lid and hot beverage system in order to remove the splash stick from the drinking

hole in order to consume the beverage.

      31. The Defendants knew that STARBUCKS would use the hot beverage

container system to deliver hot beverage products of varying temperatures ranging

from 120 degrees F. to more than 200 degrees F. if a tea beverage was being delivered.

The Defendants designed and sold the beverage containers as a part of STARBUCKS’

finished product line, with full knowledge that STARBUCKS intended to, and did,

serve hot tea products to customers with one or more tea bag strings draped over the

cup lip when the cup was being lidded by a STARBUCKS associate or barista.

      32. Upon information and belief, through the use and foreseeable misuse

experience of STARBUCKS employees, STARBUCKS customers and product

researchers, STARBUCKS and the component manufacturers learned that the tea

bag strings wick hot liquid through the string, through the cup/lip seal, and out of the

cup. STARBUCKS tea drinks would drip such that the tea tag (at the end of the tea

string) would sometimes be tucked into the cup sleeve by associates to reduce the flow

of hot tea liquid from the tea lid and onto customers’ hands.




PLAINTIFFS ORIGINAL COMPLAINT                                      PAGE 10 OF 16
     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 11 of 16




      33. Upon information and belief, the tea bag strings in their dry state, and to a

greater extent in their wet and swollen state, interfered with the lip/cup seal of the

hot beverage container by either preventing the seal as an obstruction (especially

when the two strings were wound together), or acting to deform the heated and

pliable lid in two places so that a seal would not occur or degrade, especially where

the strings were lain over two different areas of the lip. When combined with

foreseeable cup deflection from associates grasping and handling the Venti hot tea

beverage prior to delivery to the customer, the heat-deformed lid forming around the

green splash stick, and the lack of the lip/cup seal made the lid unstable and not

affixed to the cup as originally designed and expected for tea and non-tea hot beverage

products.

      34. STARBUCKS had notice prior to the present matter of the consequences of

serving the hotter double tea beverages with tea bag strings in the same container

system STARBUCKS used for serving the less hot beverages without lid seating

obstructions – cup and lid deformation resulting in “lid-off” spill and injury incidents

during foreseeable handling by STARBUCKS associates and customers alike.

Further the formation of heat-deformed lid plastic around the green splash stick

created an upward force lever by which an inadvertent lid-off incident would occur.

      35. The component parts of the STARBUCKS dual tea beverage container

system, and the finished dual tea product as a whole, did not perform as safely as an

ordinary consumer would have expected it to perform when used or foreseeably

misused in an intended or reasonably foreseeable manner. The performance of the


PLAINTIFFS ORIGINAL COMPLAINT                                      PAGE 11 OF 16
     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 12 of 16




Starbucks drink components and hot beverage container system as a whole was

unreasonably dangerous and was therefore defective.

        36. During reasonably foreseeable handling by the STARBUCKS associate and

later as the dual tea bag beverage was being foreseeably handled by Plaintiff

ALFRED LYNCH, including foreseeable removal of the green splash stick, the lid

either never obtained, or lost its seat on the cup lip. He suffered severe burns as

result when the tea escaped the Venti cup.

        37. The failure of the dual tea beverage product as a whole, and/or the failure

of its component parts, to perform safely was a substantial factor in causing Plaintiffs’

harm.

        38. Upon information and belief, Defendants had knowledge of no less than

Eighty (80) lid-off incidents per day involving customers; Defendants had knowledge

of additional complaints and burn incidents from employees, managers and executive

officers concerning defective cups and lids. Defendants had prior knowledge of the

defective lids and lid fit issues involving double tea beverages with sufficient notice

to create an alternative safe design, reduce defective lid production and/or to deploy

procedural practice change prior to the present incident.

        39. Accordingly, the conduct of Defendants STARBUCKS and PACTIV in

failing to deploy a reasonably safe alternative solution constituted despicable conduct

carried on by the Defendants in conscious disregard of the rights and safety of the

Plaintiffs.




PLAINTIFFS ORIGINAL COMPLAINT                                       PAGE 12 OF 16
     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 13 of 16




     LOSS OF CONSORTIUM/NEGLIGENT INFLICTION OF EMOTIONAL
                                     DISTRESS
                              (Against All Defendants)
      40. Plaintiffs incorporate by this reference all preceding paragraphs as if fully

set forth herein.

      41. Plaintiff SANDRA LYNCH was at all times the legal spouse of Plaintiff

ALFRED LYNCH and was present in the front seat of the automobile when the lid

came off the tea cup. Plaintiff SANDRA LYNCH observed the tea outside the cup

and falling upon her husband, followed by his screams. Plaintiff SANDRA LYNCH

observed red marks on Mr. Lynch’s body where the tea had burned him. Through

days and nights at the hospital, Plaintiff SANDRA LYNCH observed the painful

dressing changes, the results of debridement and the painful removal of Mr. Lynch’s

dead skin from the most intimate areas of his body.

      42. Plaintiff SANDRA LYNCH became Mr. Lynch’s caretaker and assistant

after Mr. Lynch was released from the hospital. Plaintiff SANDRA LYNCH assisted

Mr. Lynch in his recovery and rehabilitation.

      43. Plaintiff SANDRA LYNCH was denied the care, comfort and society of her

husband, in addition to his household services in the wake of contemporaneously

witnessing the scalding of her husband’s most intimate parts of his body. Plaintiff

SANDRA LYNCH suffered shock and emotional distress as a result.

      44. Upon information and belief, Defendants had knowledge of no less than

Eighty (80) lid-off incidents per day involving customers; Defendants had knowledge

of additional complaints and burn incidents from employees, managers and

PLAINTIFFS ORIGINAL COMPLAINT                                     PAGE 13 OF 16
     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 14 of 16




associates concerning defective cups and lids; Defendants had knowledge of the

defective lids and lid fit issues involving double tea beverages with sufficient notice

to create an alternative safe design, reduce defective lid production and/or to deploy

procedural practice change prior to the present incident.

      45. With the knowledge of prior incidents occurring daily with the hot teas,

Defendants STARBUCKS and PACTIV acted or failed to act by failing to research,

analyze and deploy a reasonably safe alternative solution. Defendants’ acts or failures

to act were an extreme departure from the ordinary standard of conduct such that

their conduct arose to the level of gross negligence. Further, or alternatively, the

conduct alleged above by Defendants STARBUCKS and PACTIV constituted

despicable conduct carried on by the Defendants in conscious disregard of the rights

and safety of the Plaintiffs.

                                VICARIOUS LIABILITY

                          (Against Defendant STARBUCKS)
      46. Plaintiffs incorporate by this reference all preceding paragraphs as if fully

set forth herein.

      47. Plaintiffs were harmed by the mishandling of the hot teas by the

STARBUCKS associate, who was acting within the course and scope of their

employment as a STARBUCKS associate at the time of delivering the hot tea to

Plaintiff SANDRA LYNCH. Either the STARBUCKS associate did not adequately

seal the hot tea lid to the lip of the cup before they transferred the hot tea to Mrs.

Lynch, or the lid was broken or otherwise defective when the STARBUCKS associate


PLAINTIFFS ORIGINAL COMPLAINT                                     PAGE 14 OF 16
     Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 15 of 16




lidded the cup which eventually failed and burned Mr. Lynch. The defect in the lid

and/or the negligent preparation of the drink was not patently defective or even

visible to Mrs. Lynch at the time the hot tea was prepared, or at the time of transfer.

                                      PRAYER

   48. WHEREFORE, Plaintiffs pray for damages to be awarded as follows:

             a. General damages according to proof;

             b. Compensatory damages according to proof;

             c. Exemplary Damages.

 Dated: August 2, 2021

                                        EGGLESTON KING, LLP


                                        /s/ David D. Rapp
                                        David Rapp
                                        SBN No.24027764
                                        102 Houston Avenue, Suite 300
                                        Weatherford, Texas 76086
                                        (817) 596-4200
                                        david@ektexas.com

                                        Attorneys for Plaintiffs
                                        ALFRED & SANDRA LYNCH




PLAINTIFFS ORIGINAL COMPLAINT                                     PAGE 15 OF 16
          Case 6:21-cv-00795-ADA-JCM Document 1 Filed 08/02/21 Page 16 of 16




                              DEMAND FOR TRIAL BY JURY

           Plaintiffs ALFRED LYNCH and SANDRA LYNCH hereby demand trial by

  jury.


   Dated: August 2, 2021

                                                      EGGLESTON KING, LLP


                                                      /s/ David D. Rapp
                                                      David Rapp
                                                      SBN No. 24027764
                                                      102 Houston Avenue, Ste. 300
                                                      Weatherford, Texas 76086
                                                      (817) 596-4200
                                                      david@ektexas.com

                                                      Attorneys for Plaintiffs
                                                      ALFRED & SANDRA LYNCH


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of August, 2021, I electronically filed the foregoing
document with the clerk of court for the U.S. District Court, Western District of Texas, using
the electronic case filing system of the court.


                                                          /s/ David Rapp
                                                       ________________________________
                                                          David Rapp




  PLAINTIFFS ORIGINAL COMPLAINT                                            PAGE 16 OF 16
